Citation Nr: 0027393	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-40 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or at 
the housebound rate.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the RO.  

The Board of Veterans' Appeals (Board) remanded the case in 
July 1997 for additional development of the record.  

In an April 2000 Informal Hearing Presentation, the veteran's 
representative has raised the issue of service connection for 
diabetes mellitus due to exposure to Agent Orange.  As that 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  



REMAND

In July 1997, the Board remanded the case so that the veteran 
could be afforded a VA Aid and Attendance/Housebound 
examination in order to determine the current degree of 
impairment due to his service-connected disabilities.  The RO 
also was instructed to obtain and associate with the claims 
file all records of treatment from both VA and private 
sources.  

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling and 
for a history of cervical sprain and for the residuals of a 
fractured nose, each rated at a noncompensable level.  

In connection with a VA Aid and Attendance examination in 
November 1997, the examiner indicated that he prepared an Aid 
and Attendance form that was included with the examination 
report.  However, the claims file does not contain a copy of 
that Aid and Attendance form.  

A November 1997 VA psychiatric examination includes an 
opinions that the veteran did not require the regular 
assistance of another person and was not restricted to his 
home or immediate vicinity by the service-connected PTSD 
alone.  

A July 1999 VA Aid and Attendance examination indicated that 
the evidence of record did not show the need for Aid and 
Attendance of another person or that he was housebound.  

In an August 1999 statement, a friend of the veteran 
indicated that she had been assisting in the care of the 
veteran for the previous 51/2 years.  She reported that he was 
capable of washing himself, but needed someone at hand in 
case he fell.  She also indicated that he needed assistance 
in shopping and with laundry because he had difficulty with 
his memory.  She also indicated that he had a problem with 
incontinence.  

In connection with a VA psychiatric examination conducted in 
August 1999, it was reported that the veteran continued to be 
psychologically competent, but that he knew he needed someone 
to be his "caretaker" because he could not be in crowds.  The 
examiner added that the veteran was not competent on physical 
basis.  

The Board notes significantly, following its review of the 
record, that there may be additional medical records at the 
RO that have not been provided for review.  All such records 
referable to treatment received by the veteran during the 
pendency of this appeal should be obtained for review.  

Therefore, as all pertinent VA medical records apparently 
have not been associated with the claims folder, the Board 
finds that the veteran's claim must be remanded for further 
development.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, since the August 1999 statements indicate that 
the veteran's conditions may have worsened, the Board is of 
the opinion that further VA examinations are required prior 
to appellate handling of this matter.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of all VA 
treatment records pertaining to the 
veteran since 1995 and associate them 
with the claims folder.  The RO should 
also attempt to locate the Aid and 
Attendance form apparently prepared by 
the VA physician who conducted the 
November 1997 examination.  

2.  The RO should schedule the veteran 
for VA Aid and Attendance/Housebound and 
psychiatric examinations in order to 
determine the current severity of his 
service-connected disabilities.  All 
indicated studies should be performed.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran requires regular aid 
and attendance of another person or has 
been rendered housebound due to his 
service-connected disabilities alone.  In 
particular, the psychiatric examiner 
should state whether the disabling 
manifestations referable to the service-
connected PTSD are so severe as to 
preclude the veteran from protecting 
himself from the hazards incident to his 
daily life.  A VA Form 21-2680 must be 
completed in connection with the 
examination for housebound status or need 
for regular aid and attendance.  It is 
imperative that the claims folder be 
provided to the examining physician for 
review prior to the examination.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


